 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE V. KNIGHT,                              No. 1:19-cv-00180-SKO (HC)
12                       Petitioner,
13           v.                                        ORDER DENYING MOTION FOR
                                                       APPOINTMENT OF COUNSEL
14    STU SHERMAN, Warden,
                                                       (Doc. 6)
15                       Respondent.
16

17          Petitioner, Clarence V. Knight, is proceeding with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254 and moves for appointment of counsel.

19          In federal habeas proceedings, no absolute right to appointment of counsel currently exists.

20   See, e.g., Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773,

21   774 (8th Cir. 1984). Nonetheless, a court may appoint counsel at any stage of the case "if the

22   interests of justice so require." 18 U.S.C. § 3006A(a)(2)(B); Rule 8(c), Rules Governing Section

23   2254 Cases.

24          Petitioner contends that the Court should appoint counsel based on Petitioner’s limited

25   library access and lack of knowledge of the law. Because nearly all prisoners share these

26   characteristics, Petitioner, who has competently submitted a petition, alleges no basis by which the

27   Court may appoint counsel on his behalf.

28
                                                       1
 1            Based on the foregoing, Petitioner's motion for appointment of counsel is hereby DENIED.

 2
     IT IS SO ORDERED.
 3

 4   Dated:     February 26, 2019                               /s/   Sheila K. Oberto            .
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
